       Case 4:20-cv-00716-BRW-BD Document 30 Filed 02/23/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

TERRY LAMAR MCCOY                                                          PLAINTIFF

V.                           CASE NO. 4:20-CV-716-BRW-BD

DOMINIC BRUNER, et al.                                                  DEFENDANTS

                                          ORDER

       The Court has received a Recommendation for the dismissal of Mr. McCoy’s

claims against Defendants Woods and Gorman, filed by Magistrate Judge Beth Deere.

The parties have not filed objections. After careful review of the Recommendation, the

Court concludes that the Recommendation should be, and hereby is, approved and

adopted as this Court’s findings in its entirety.

       The Defendants’ motion for partial summary judgment (Doc. No. 23) is

GRANTED. Mr. McCoy’s claims against Defendants Woods and Gorman are

DISMISSED, without prejudice, based on his failure to exhaust his administrative

remedies. Claims against Defendant Bruner will remain.

       IT IS SO ORDERED this 23rd day of February, 2021.



                                                    Billy Roy Wilson
                                                    UNITED STATES DISTRICT JUDGE
